Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 49 Managements Report on Internal Control Over Financial Reporting 49 Independent Auditors Report 51 Consolidated Balance Sheets 52 Consolidated Statements of Earnings 52 Consolidated Statements of Retained Earnings 53 Consolidated Statements of Cash Flows 54 Notes to the Consolidated Financial Statements 54 Note 1  Nature of Operations and Significant Accounting Policies 62 Note 2  Business Acquisitions and Combinations 64 Note 3  Investment in Joint Ventures 65 Note 4  Discontinued Operations and Long-Term Assets Held for Sale 67 Note 5  Impairment of Goodwill, Tangible and Intangible Assets 67 Note 6  Accounts Receivable 67 Note 7  Inventories 68 Note 8  Property, Plant and Equipment 68 Note 9  Intangible Assets 69 Note 10  Goodwill 69 Note 11  Other Assets 70 Note 12  Debt Facilities 72 Note 13  Deferred Gains and Other Long-Term Liabilities 73 Note 14  Income Taxes 75 Note 15  Capital Stock and Contributed Surplus 76 Note 16  Cumulative Translation Adjustment 76 Note 17  Stock-Based Compensation Plans 79 Note 18  Financial Instruments 82 Note 19  Supplementary Cash Flows Information 83 Note 20  Contingencies 83 Note 21  Commitments 83 Note 22  Government Cost-Sharing 84 Note 23  Employee Future Benefits 88 Note 24  Investment Tax Credits 89 Note 25  Restructuring Costs 90 Note 26  Variable Interest Entities 92 Note 27  Operating Segments and Geographic Information 95 Note 28  Differences Between Canadian and United States Generally Accepted Accounting Principles Note 29  Comparative Financial Statements Note 30  Subsequent Events 48 | CAE 2 Managements Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAEs internal control over financial reporting is a process designed under the supervision of CAEs President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Companys financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March 31, 2007, Management conducted an assessment of the effectiveness of the Companys internal control over financial reporting based on the framework and criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organization of the Treadway Commission. Based on this assessment, Management concluded that the Companys internal control over financial reporting as of March 31, 2007 was effective. Managements assessment of the effectiveness of the Companys internal control over financial reporting as of March 31, 2007 has been audited by PricewaterhouseCoopers LLP, an independent auditor. R. E. Brown A. Raquepas President and Chief Executive Officer Vice President Chief Financial Officer Montreal, Canada May 31, 2007 Independent Auditors Report To the Shareholders of CAE Inc. We have completed an integrated audit of the 2007 consolidated financial statements and internal control over financial reporting of CAE Inc. (the Company) as of March 31, 2007 and audits of its 2006 and 2005 consolidated financial statements. Our opinions, based on our audits, are presented below. Consolidated financial statements We have audited the accompanying consolidated balance sheets of the Company as of March 31, 2007 and 2006, and the related consolidated statements of earnings, retained earnings and cash flows for each of the three years in the period ended March 31, 2007. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit of the Companys financial statements as of March 31, 2007 and for the year then ended in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). We conducted our audits of the Companys financial statements as of March 31, 2006 and for each of the two years in the period ended March 31, 2006 in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2007 and 2006 and the results of its operations and its cash flows for each of the three years in the period ended March 31, 2007 in accordance with Canadian generally accepted accounting principles. As described in note 1 to the consolidated financial statements, the Company has changed its accounting for stock-based compensation. CAE 2| 49 Internal control over financial reporting We have also audited managements assessment, included in the accompanying Managements Report on Internal Control over Financial Reporting, that the Company maintained effective internal control over financial reporting as of March 31, 2007, based on criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Companys management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting. Our responsibility is to express opinions on managements assessment and on the effectiveness of the Companys internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, evaluating managements assessment, testingand evaluatingthe designand operating effectiveness of internalcontrol, and performing such otherprocedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinions. A companys internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A companys internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the companys assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, managements assessment that the Company maintained effective internal control over financial reporting as of March 31, 2007 is fairly stated, in all material respects, based on criteria established in Internal Control  Integrated Framework issued by the COSO. Furthermore, in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of March 31, 2007 based on criteria established in Internal Control  Integrated Framework issued by the COSO. 50 | CAE 2 Consolidated Balance Sheets As at March 31 (amounts in millions of Canadian dollars) 2006 Restated (Note 1) Assets Current assets Cash and cash equivalents $ $ 81.1 Accounts receivable (Note 6) 172.6 Inventories (Note 7) 180.9 Prepaid expenses 25.2 Income taxes recoverable 75.7 Future income taxes (Note 14) 5.7 541.2 Property, plant and equipment, net (Note 8) 832.1 Future income taxes (Note 14) 78.2 Intangible assets (Note 9) 30.5 Goodwill (Note 10) 92.0 Other assets (Note 11) 136.2 Long-term assets held for sale (Note 4)  5.9 $ $ 1,716.1 Liabilities and Shareholders Equity Current liabilities Accounts payable and accrued liabilities $ $ 373.7 Deposits on contracts 146.4 Current portion of long-term debt (Note 12) 10.4 Future income taxes (Note 14) 14.5 545.0 Long-term debt (Note 12) 260.9 Deferred gains and other long-term liabilities (Note 13) 211.2 Future income taxes (Note 14) 26.8 1,043.9 Shareholders Equity Capital stock (Note 15) 389.0 Contributed surplus (Note 15) 5.6 Retained earnings 392.8 Cumulative translation adjustment (Note 16) ) (115.2 ) 672.2 $ $ 1,716.1 Contingencies and commitments (Notes 20 and 21) The accompanying notes form an integral part of these Consolidated Financial Statements. R. E. Brown L. R. Wilson Director Director CAE 2| 51 Consolidated Statements of Earnings Years ended March 31 (amounts in millions of Canadian dollars, except per share amounts) Restated Restated (Note 1) (Note 1) Revenue $ $ $ Earnings (loss) before interest and income taxes (Note 27) $ $ $ ) Interest expense, net (Note 12) Earnings (loss) before income taxes $ $ $ ) Income tax expense (recovery) (Note 14) ) Earnings (loss) from continuing operations $ $ $ ) Results of discontinued operations (Note 4) ) ) Net earnings (loss) $ $ $ ) Basic and diluted earnings (loss) per share from continuing operations $ $ $ ) Basic earnings (loss) per share $ $ $ ) Diluted earnings (loss) per share $ $ $ ) Weighted average number of shares outstanding (basic) (Note 15) Weighted average number of shares outstanding (diluted) (Note 15) The accompanying notes form an integral part of these Consolidated Financial Statements. Consolidated Statements of Retained Earnings Years ended March 31 (amounts in millions of Canadian dollars) Retained earnings at beginning of year, as previously reported $ $ $ Change in accounting policy (Note 1) AcG-15   EIC-162 ) ) ) Retained earnings at beginning of year, restated $ $ $ Net earnings (loss) ) Dividends ) ) ) Retained earnings at end of year $ $ $ The accompanying notes form an integral part of these Consolidated Financial Statements. 52 | CAE 2 Consolidated Statements of Cash Flows Years ended March 31 (amounts in millions of Canadian dollars) 2006 2005 Restated Restated Operating Activities (Note 1) (Note 1) Net earnings (loss) $ $ 63.6 $ (199.6 ) Results of discontinued operations (Note 4) 6.0 (104.8 ) Earnings (loss) from continuing operations 69.6 (304.4 ) Adjustments to reconcile earnings to cash flows from operating activities: Impairment of goodwill, tangible and intangible assets (Note 5)   443.3 Depreciation 52.5 55.1 Amortization of deferred financing costs 2.2 7.2 Amortization and write down of intangible and other assets 22.9 19.7 Future income taxes ) 5.1 (114.1 ) Investment tax credits (11.8 ) (29.2 ) Stock-based compensation plans (Note 17) 12.2 5.5 Employee future benefit  net ) (2.0 ) 0.9 Other ) (3.9 ) 11.2 Changes in non-cash working capital (Note 19) 79.1 84.2 Net cash provided by continuing operating activities 225.9 179.4 Net cash provided by discontinued operating activities  2.1 21.6 Net cash provided by operating activities 228.0 201.0 Investing Activities Business acquisitions (net of cash and cash equivalents acquired) (Note 2) ) 2.6 (13.8 ) Proceeds from disposal of discontinued operations (net of cash and cash equivalents disposed) (Note 4, 19) ) (4.9 ) 239.4 Capital expenditures ) (130.1 ) (118.0 ) Proceeds from sale and leaseback of assets   43.8 Deferred development costs ) (1.8 ) (9.9 ) Deferred pre-operating costs ) (0.7 ) (1.7 ) Other ) ( 9.9 ) 4.2 Net cash (used in) provided by continuing investing activities ) (144.8 ) 144.0 Net cash used in discontinued investing activities  (2.3 ) (5.8 ) Net cash (used in) provided by investing activities ) (147.1 ) 138.2 Financing Activities Net borrowing under revolving unsecured credit facilities (Note 12) ) (30.7 ) (273.7 ) Proceeds from long-term debt (Note 12) 32.1 3.4 Reimbursement of long-term debt (Note 12) ) (65.7 ) (50.5 ) Dividends paid ) (9.7 ) (24.0 ) Common stock issuance (Note 15) 8.0 3.6 Other ) 11.6 0.7 Net cash provided by (used in) continuing financing activities (54.4 ) (340.5 ) Net cash provided by discontinued financing activities  1.2 3.2 Net cash provided by (used in) financing activities (53.2 ) (337.3 ) Effect of foreign exchange rate changes on cash and cash equivalents (8.1 ) (2.3 ) Net increase (decrease) in cash and cash equivalents 19.6 (0.4 ) Cash and cash equivalents at beginning of year 61.5 61.9 Cash and cash equivalents at end of year $ $ 81.1 $ 61.5 Cash and cash equivalents related to: Continuing operations $ $ 81.1 $ 57.1 Discontinued operations (Note 4)   4.4 $ $ 81.1 $ 61.5 Supplementary Cash Flows Information (Note 19) The accompanying notes form an integral part of these Consolidated Financial Statements. CAE 2| 53 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Years ended March 31, 2007, 2006 and 2005 (amounts in millions of Canadian dollars) NOTE 1  NATURE OF OPERATIONS AND SIGNIFICANT ACCOUNTING POLICIES NATURE OF OPERATIONS CAE Inc. (or the Company) designs, manufactures and supplies simulation equipment and services and develops integrated training solutions for the military, commercial airlines, business aircraft operators and aircraft manufacturers. CAEs flight simulators replicate aircraft performance in normal and abnormal operations as well as a comprehensive set of environmental conditions utilizing visual systems that contain an extensive database of airports, other landing areas, flying environments, motion and sound cues to create a fully immersive training environment. The Company offers a full range of flight training devices based on the same software used in its simulators. The Company also operates a global network of training centres in locations around the world. The Companys operations are managed through four segments: (i) Simulation Products/Civil  Designs, manufactures and supplies civil flight simulators, training devices and visual systems. (ii) Simulation Products /Military  Designs, manufactures and supplies advanced military training products for air, land and sea applications. (iii) Training & Services/Civil  Provides business and commercial aviation training and related services. (iv) Training & Services/Military  Supplies military turnkey training and operational solutions, support services, life extensions, systems maintenance and modeling and simulation solutions. Prior to fiscal 2006, the Companys operations were broken down into the following operating segments: Military Simulation & Training (Military), Civil Simulation & Training (Civil) and Marine Controls (Marine) until the latters disposal in the fourth quarter of fiscal 2005. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND FINANCIAL STATEMENT PRESENTATION The accounting policies of CAE Inc. and its subsidiaries conform, in all material respects, to Canadian generally accepted accounting principles (GAAP), as defined by the Canadian Institute of Chartered Accountants (CICA). In some respects, these accounting principles differ from United States generally accepted accounting principles (U.S. GAAP). The main differences are described in Note 28. Except where otherwise indicated, all amounts in these consolidated financial statements are expressed in Canadian dollars. USE OF ESTIMATES The preparation of consolidated financial statements in conformity with GAAP requires CAEs management (Management) to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses for the period reported. Management reviews its estimates on an ongoing basis, particularly as they relate to accounting of long-term contracts, useful lives, employee future benefits, income taxes, impairment of long-lived assets and goodwill, based on Managements best knowledge of current events and actions that the Company may undertake in the future. Actual results could differ from those estimates; significant changes in estimates and/or assumptions could result in the impairment of certain assets. BASIS OF CONSOLIDATION The consolidated financial statements include the accounts of CAE Inc. and of all its majority-owned subsidiaries, and variable interest entities for which the Company is the primary beneficiary. They also include the Companys proportionate share of assets, liabilities and earnings of joint ventures in which the Company has an interest (refer to Note 3). All significant intercompany accounts and transactions have been eliminated. Investments over which the Company exercises significant influence are accounted for using the equity method and portfolio investments are accounted for using the cost method. On January 1, 2005, the Company adopted CICA Accounting Guideline -15 (AcG-15), Consolidation of Variable Interest Entities , on a retroactive basis without restatement of prior periods. AcG-15 provides a framework for identifying variable interest entities (VIEs) and for determining when an entity should include the assets, liabilities and results of operations of a VIE in its consolidated financial statements. In general, a VIE is a corporation, partnership, limited-liability corporation, trust, or any other legal structure used to conduct activities or hold assets that either (1) has an insufficient amount of equity to carry out its principal activities without additional subordinated financial support, (2) has a group of equity owners that lack the power to make significant decisions about activities, or (3) has a group of equity owners that do not have the obligation to absorb losses or the right to receive returns generated by its operations. 54 | CAE 2 AcG-15 requires a VIE to be consolidated if a variable interest holder (a party with an ownership, contractual or other financial interest in the VIE) is exposed to a majority of the risk of loss from the VIEs activities, is entitled to receive a majority of the VIEs residual returns (if no party is exposed to a majority of the VIEs losses), or both (the primary beneficiary). Upon consolidation, the primary beneficiary generally must initially record all of the VIEs assets, liabilities and non-controlling interests at fair value at the date the enterprise became the primary beneficiary. However, for variable interest entities created prior to the initial adoption of AcG-15, the assets, liabilities and non-controlling interests of these entities must be initially consolidated as if the entities were always consolidated based on the majority voting interest. AcG-15 also requires disclosures on VIEs that the variable interest holder is not required to consolidate, but in which it has a significant variable interest. The adoption of AcG-15 on January 1, 2005 resulted in an increase in total assets, liabilities, and retained earnings of $46.9 million, $43.7 million, and $3.3 million, respectively and a decrease in the currency translation adjustment of $0.1 million in the fiscal 2005 consolidated financial statements (refer to Note 26). REVENUE RECOGNITION Multiple-element arrangements The Company sometimes enters into multiple-element revenue arrangements, which may include a combination of design, engineering and manufacturing of flight simulators, spare parts and maintenance. A multiple-element arrangement are separated into more than one unit of accounting, and applicable revenue recognition criteria is considered separately for the different units of accounting if all of the following criteria are met: (i) The delivered item has value to the customer on a stand-alone basis. (ii) There is objective and reliable evidence of the fair value of the undelivered item (or items). (iii) If the arrangement includes a general right of return related to the delivered item, delivery or performance of the undelivered item is considered probable and substantially in the control of the vendor. The allocation of the revenue from a multiple deliverable agreement is based on fair value of an undelivered item as evidenced by the price of the item regularly charged by the Company on an individual basis or on other basis covered by the concept of vendor-specific objective evidence as presented in the Statement of Position (SOP) 97-2, Software Revenue Recognition issued by the American Institute of Certified Public Accountants. The Company does enter into stand-alone transactions on a regular basis in regards to the sale of spare parts and maintenance arrangements, therefore the price charged when the elements are sold separately is readily available. The process for determining fair value of undelivered items, with respect to the design, engineering and manufacturing of flight simulators, entails evaluating each transaction and taking into account the unique features of each deal. The applicable revenue recognition criteria for the separated units of accounting in regards to the individual design, engineering and manufacturing of flight simulators, spare parts and maintenance elements are described below. Long-term contracts Revenue from long-term contracts for the design, engineering and manufacturing of flight simulators is recognized using the percentage-of-completion method when there is persuasive evidence of an arrangement, when the fee is fixed or determinable and when collection is reasonably certain. Under this method, revenue and earnings are recorded as related costs are incurred, on the basis of the percentage of actual costs incurred to date, related to the estimated total costs to complete the contract. The cumulative impact of any revisions in cost and earnings estimates are reflected in the period in which the need for a revision becomes known. Provisions for estimated contract losses, if any, are recognized in the period in which the loss is determined. Contract losses are measured at the amount by which the estimated total costs exceed the estimated total revenue from the contract. Warranty provisions are recorded when revenue is recognized, based on past experience. Generally, no right of return or complementary upgrade is provided to customers. Post-delivery customer support is billed separately, and revenue is recognized over the support period. Product maintenance Revenue from maintenance contracts is recognized in earnings on a straight-line basis over the contract period. In situations when it is clear that costs will be incurred by using a basis other than a straight-line method, based on historical evidence, revenue is recognized over the contract period in proportion to the costs expected to be incurred in performing services under the contract. Spare parts Revenue from the sale of spare parts is recognized when there is persuasive evidence of an arrangement, delivery has occured, the fee is fixed or determinable and collection is reasonably assured. CAE 2| 55 NOTE 1  NATURE OF OPERATIONS AND SIGNIFICANT ACCOUNTING POLICIES (CONTD) Software arrangements The Company also enters into software arrangements to sell, independently or in multiple-element arrangements, standalone software, services, maintenance and software customization. Revenue from software arrangements is recognized in accordance with the guidance set out SOP 97-2, as described in more detail as follows: (i) Stand-alone products Revenue from software license arrangements that do not require significant production, modification, or customization of software, is recognized when there is persuasive evidence of an arrangement, delivery has occurred, the fee is fixed or determinable and collection is reasonably assured. (ii) Consulting services Revenues arising from direct consulting or training services that are provided to customers are recognized as the services are rendered. (iii) Maintenance Maintenance and support revenues are recognized ratably over the term of the related agreements. (iv) Multiple-element arrangements The Company sometimes enters into multiple-element revenue software arrangements, which may include any combination of software, services or training, customization and maintenance. In such instances, the fee is allocated to the various elements as previously described. (v) Long-term software arrangements Revenues from fixed-price software arrangements and software customization contracts that require significant production, modification, or customization of software are also recognized under the percentage-of-completion method. Training services Training services are recognized when persuasive evidence of an arrangement exists, the fee is fixed or determinable, recovery is reasonably certain and the services have been rendered. FOREIGN CURRENCY TRANSLATION Self-sustaining foreign operations Assets and liabilities of self-sustaining foreign operations are translated at exchange rates in effect at the balance sheet date and revenue and expenses are translated at the average exchange rates for the period.
